 

EXHIBIT 10.1

 

EXECUTION VERSION

 

AMENDMENT NO. 6 TO AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS AMENDMENT NO. 6 TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Amendment”)
is made and entered into as of July 11, 2019 by and among QUAKER CHEMICAL
CORPORATION, a Pennsylvania corporation (the “Company”), certain Subsidiaries of
the Company party hereto (each a “Designated Borrower” and, together with the
Company, the “Borrowers” and, each a “Borrower”), each lender party hereto
(collectively, the “Lenders” and individually, a “Lender”), and BANK OF AMERICA,
N.A., as Administrative Agent (in such capacity, the “Administrative Agent”).

 

WITNESSETH:

 

WHEREAS, the Borrowers, Bank of America, N.A., as administrative agent, and the
lenders from time to time party thereto have entered into that certain Amended
and Restated Credit Agreement dated as of June 14, 2013 (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”; all capitalized terms not otherwise defined herein shall have the
meaning given thereto in the Credit Agreement);

 

WHEREAS, the Borrowers have requested that the Administrative Agent and each of
the Lenders agree to that certain amendment to the Credit Agreement as set forth
herein, and the Administrative Agent and each of the Lenders, subject to the
terms and conditions contained herein, are willing to effect such amendment and
modification on the terms and conditions contained in this Amendment; and

 

WHEREAS, the Borrowers are willing to execute and deliver this Amendment;

 

NOW, THEREFORE, in consideration of the premises and the terms hereof, the
parties hereto agree as follows:

 

1.             Amendment to Credit Agreement. Subject to the terms and
conditions set forth herein, the Credit Agreement is hereby amended by amending
and restating the definition of “Maturity Date” contained in Section 1.01 of the
Credit Agreement in its entirety such that after giving effect to this
Amendment, such definition shall read as follows:

 

“‘Maturity Date’ means August 31, 2020; provided, however, that if such date is
not a Business Day, the Maturity Date shall be the next preceding Business Day.”

 

2.             Effectiveness; Conditions Precedent.

 

The effectiveness of this Amendment and the amendment to the Credit Agreement
provided in Section 1 hereof are subject to the satisfaction of the following
conditions precedent:

 

(a)       The Administrative Agent shall have received counterparts of this
Amendment, duly executed by the Borrowers, the Administrative Agent and each of
the Lenders, which counterparts may be delivered by telefacsimile or other
electronic means (including .pdf), but such delivery will be promptly followed
by the delivery of original signature pages by each Person party hereto unless
waived by the Administrative Agent; and

 

(b)       All fees and expenses payable to the Administrative Agent (including
the fees and expenses of counsel to the Administrative Agent to the extent due
and payable under Section 10.04(a) of the Credit Agreement) estimated to date
and for which invoices have been presented a reasonable period of time prior to
the effectiveness hereof shall have been paid in full (without prejudice to
final settling of accounts for such fees and expenses).

 

 

 

 

For purposes of determining compliance with the conditions specified in this
Section 2, each Lender that has signed this Amendment shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required hereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the date hereof specifying its objection
thereto.

 

3.             Representations and Warranties.

 

In order to induce the Administrative Agent and the Lenders to enter into this
Amendment, each Borrower represents and warrants to the Administrative Agent and
the Lenders as follows:

 

(a)       The representations and warranties made by such Borrower in Article V
of the Credit Agreement are, in each case, true and correct in all material
respects on and as of the date hereof, except that (i) in the case of the
representations and warranties qualified or modified as to materiality in the
text thereof, such representations and warranties shall be true and correct in
all respects, (ii) to the extent that such representations and warranties
expressly relate to an earlier date, in which case they are true and correct in
all material respects as of such earlier date and (iii) the representations and
warranties contained in subsections (a) and (b) of Section 5.05 of the Credit
Agreement shall be deemed to refer to the most recent statements furnished
pursuant to subsections (a) and (b), respectively, of Section 6.01 of the Credit
Agreement;

 

(b)       This Amendment has been duly authorized, executed and delivered by
such Borrower, and constitutes a legal, valid and binding obligation of such
Borrower, except as may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws relating to or limiting creditors’ rights generally
or by equitable principles relating to enforceability; and

 

(c)       Both before and after giving effect to this Amendment, no Default or
Event of Default has occurred and is continuing.

 

4.             Entire Agreement. This Amendment is a Loan Document. This
Amendment, together with all the other Loan Documents (collectively, the
“Relevant Documents”), sets forth the entire understanding and agreement of the
parties hereto in relation to the subject matter hereof and supersedes any prior
negotiations and agreements among the parties relating to such subject matter.
No promise, condition, representation or warranty, express or implied, not set
forth in the Relevant Documents shall bind any party hereto, and no such party
has relied on any such promise, condition, representation or warranty. Each of
the parties hereto acknowledges that, except as otherwise expressly stated in
the Relevant Documents, no representations, warranties or commitments, express
or implied, have been made by any party to the other in relation to the subject
matter hereof or thereof. None of the terms or conditions of this Amendment may
be changed, modified, waived or canceled orally or otherwise, except in writing
and in accordance with Section 10.01 of the Credit Agreement.

 

5.             Full Force and Effect of Credit Agreement. Except as hereby
specifically amended, modified or supplemented, the Credit Agreement is hereby
confirmed and ratified in all respects and shall be and remain in full force and
effect according to its respective terms.

 

6.             Governing Law. This Amendment shall in all respects be governed
by, and construed in accordance with, the laws of the State of New York, and
shall be further subject to the provisions of Sections 10.14 and 10.15 of the
Credit Agreement.

 

7.             Enforceability. Should any one or more of the provisions of this
Amendment be determined to be illegal or unenforceable as to one or more of the
parties hereto, all other provisions nevertheless shall remain effective and
binding on the parties hereto.

 

 2 

 

 

8.             References; Interpretation. All references in any of the Loan
Documents to the “Credit Agreement” shall mean the Credit Agreement, as amended
hereby. The rules of interpretation set forth in Section 1.02 of the Credit
Agreement shall be applicable to this Amendment.

 

9.             Successors and Assigns. This Amendment shall be binding upon and
inure to the benefit of each Borrower, the Administrative Agent and each of the
Lenders, and their respective successors, legal representatives, and assignees
to the extent such assignees are permitted assignees as provided in Section
10.06 of the Credit Agreement.

 

10.          No Novation; Reaffirmation. Neither the execution and delivery of
this Amendment nor the consummation of any other transaction contemplated
hereunder is intended to constitute a novation of the Credit Agreement or of any
of the other Loan Documents or any obligations thereunder. Each Borrower hereby
(i) affirms and confirms each of the Loan Documents to which it is a party and
its joint and several Obligations thereunder, (ii) affirms that it has the
right, power and authority and has taken all necessary corporate and other
action to authorize the execution, delivery and performance of this Amendment
and (iii) agrees that, notwithstanding the effectiveness of this Amendment, each
Loan Document shall continue to be in full force and effect.

 

11.          Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed an original as against any party
whose signature appears thereon, and all of which shall together constitute one
and the same instrument. Delivery of an executed counterpart of a signature page
of this Amendment by telecopy or other electronic means (including .pdf) shall
be effective as delivery of a manually executed counterpart of this Amendment.

 

12.           FATCA. For purposes of determining withholding Taxes imposed under
the Foreign Account Tax Compliance Act (FATCA), from and after the effective
date of the Amendment, each Borrower and the Administrative Agent shall treat
(and the Lenders hereby authorize the Administrative Agent to treat) the Credit
Agreement as not qualifying as a "grandfathered obligation" within the meaning
of Treasury Regulation Section 1.1471-2(b)(2)(i).

 

[Remainder of page is intentionally left blank; signature pages follow.]

 

 3 

 

 

IN WITNESS WHEREOF, the parties have duly executed this Amendment on the day and
year first written above.

 

  BORROWERS:       QUAKER CHEMICAL CORPORATION   (a Pennsylvania corporation)  
      By: /s/ Mary Dean Hall   Name: Mary Dean Hall   Title: VP, CFO & Treasurer
        By: /s/ Robert T. Traub   Name:     Robert T. Traub   Title: VP, General
Counsel & Corporate Secretary         QUAKER CHEMICAL CORPORATION   (a Delaware
corporation)       By: /s/ Mary Dean Hall   Name: Mary Dean Hall   Title: VP,
CFO & Treasurer         EPMAR CORPORATION         By: /s/ Mary Dean Hall   Name:
Mary Dean Hall   Title: VP, CFO & Treasurer       QUAKER CHEMICAL B.V.        
By: /s/ Mary Dean Hall   Name: Mary Dean Hall   Title: VP, CFO & Treasurer      
  QUAKER CHEMICAL EUROPE B.V.         By: /s/ Mary Dean Hall   Name:   Mary Dean
Hall   Title: VP, CFO & Treasurer

 

Quaker Chemical Corporation

Amendment No. 6 to Credit Agreement

Signature Page

 

 

 

 

  bank of america, n.a., as Administrative Agent         By: /s/ Elizabeth Uribe
  Name:     Elizabeth Uribe   Title: Assistant Vice President

 

Quaker Chemical Corporation

Amendment No. 6 to Credit Agreement

Signature Page

 

 

 

 

  bank of america, n.a., as a Lender, L/C Issuer and Swing Line Lender        
By: /s/ Kevin Dobosz   Name:     Kevin Dobosz   Title: Senior Vice President

 

Quaker Chemical Corporation

Amendment No. 6 to Credit Agreement

Signature Page

 

 

 

 

  Citizens bank, N.A.         By: /s/ Hassan Shakeel   Name:     Hassan Shakeel
  Title: Vice President

 

Quaker Chemical Corporation

Amendment No. 6 to Credit Agreement

Signature Page

 

 

 

 

  PNC BANK, NATIONAL ASSOCIATION         By: /s/ Brendan H. May   Name:    
Brendan H. May   Title: Vice President

 

Quaker Chemical Corporation

Amendment No. 6 to Credit Agreement

Signature Page

 

 

 

 

  HSBC BANK USA, National association         By: /s/ Matthew Sullivan  
Name:     Matthew Sullivan   Title: Vice President

 

Quaker Chemical Corporation

Amendment No. 6 to Credit Agreement

Signature Page

 

 

 

 

  WELLS FARGO bank, N.A.       By: /s/ Joseph J. DeMarco, Jr.   Name:     Joseph
J. DeMarco, Jr.   Title: S.V.P.

 

Quaker Chemical Corporation

Amendment No. 6 to Credit Agreement

Signature Page

 

 

 

 

  SANTANDER BANK, N.A.         By: /s/ John M Smyth   Name:     John M Smyth  
Title: V.P.

 

Quaker Chemical Corporation

Amendment No. 6 to Credit Agreement

Signature Page

 

 

 

 

  JPMORGAN CHASE BANK, NATIONAL ASSOCIATION         By: /s/ Anthony Galea  
Name:     Anthony Galea   Title: Executive Director

 

Quaker Chemical Corporation

Amendment No. 6 to Credit Agreement

Signature Page

 

 

